Citation Nr: 9907730	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic bowel 
syndrome and chronic urinary tract infections.

2.  Entitlement to original evaluations for a low back 
disability, right wrist disability, and a psychiatric 
disability, in excess of 10 percent disabling and an original 
(compensable) evaluation for headaches.



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1995.  By rating action dated in April 1996, the 
Department of Veterans' Affairs (VA) Regional Office, 
Muskogee, Oklahoma, among other things, denied entitlement to 
service connection for a chronic bowel syndrome, chronic 
urinary tract infections, low back disability, right wrist 
disability, psychiatric disability and headaches.  The 
veteran disagreed with those decisions.  In a February 1997 
rating action, service connection was granted for a low back 
disability, a right wrist disability and psychiatric 
condition, each rated 10 percent disabling, and headaches, 
rated noncompensable.  Service connection for a chronic bowel 
syndrome and chronic urinary tract infections remained denied 
on the basis that those claims were not well grounded.  The 
veteran appealed from the evaluations assigned for these 
service-connected conditions and from the denial of service 
connection for a chronic bowel syndrome and chronic urinary 
tract infection. 

The Board finds that the veteran's VA Form 9 received in 
April 1997 constitutes a timely notice of disagreement with 
regard to the issues of entitlement to service connection for 
a heart disorder and a left shoulder disorder, also denied in 
the April 1996 rating decision.  The RO included those two 
issues in the supplemental statement of the case issued later 
in April 1997.  However, a substantive appeal in regard to 
those two issues was not timely filed as it was received in 
July 1997.  Accordingly, those two issues are not currently 
on appeal.  The April 1996 rating decision in regard to those 
two issues is a final rating decision and the veteran may 
reopen those claims with the submission of new and material 
evidence.

Further, the Board notes that the evidence of record does not 
reflect that the RO sent notice to the veteran of the April 
1997 rating decision which adjudicated two additional claims 
unrelated to those currently on appeal.  The RO should take 
the appropriate action necessary to inform the veteran of 
that rating decision and give her the opportunity to appeal 
it if she wishes.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  During service, the veteran was observed and treated for 
gastrointestinal problems and for urinary tract infections.

3.  When the veteran was examined by the VA in October 1996 
it was indicated that the gastrointestinal problems and 
urinary tract infections had resolved and those conditions 
were diagnosed by history only.

4.  The October 1996 VA examination reflected that the 
veteran had a full range of motion of the lumbar spine.  
There was no muscle spasm.  The veteran had complaints of 
pain involving the lumbar spine. 

5.  The October 1996 VA examination reflected that the 
veteran had a full range of motion of the right wrist.  There 
was no joint effusion or tenderness.  The veteran complained 
of pain involving the wrist.  

6.  The VA psychiatric examination in October 1996 reflected 
that the veteran had some tension and anxiety.  She was 
oriented in all three spheres and there were no 
hallucinations or delusions.  Her judgment was good.  

7.  The veteran's psychiatric condition is productive of no 
more than mild disability.  

8.  When the veteran was examined by the VA in October 1996 
she reported headaches occurring on a daily basis.  It was 
indicated that the headaches were not incapacitating.  Her 
headaches are no more than mild in nature.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for a chronic bowel syndrome and chronic 
urinary tract infections.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(b) (1998).

2.  Evaluations in excess of 10 percent each for the 
veteran's low back disability, right wrist disability and 
psychiatric disability are not warranted.  Entitlement to a 
compensable evaluation for headaches is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, Part 
4, Diagnostic Codes 5293, 8199-8100, 5215, 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether she has submitted evidence of 
well-grounded claims; that is, claims which are plausible.  
If she has not presented well-grounded claims, her appeal 
must fail and there is no duty to assist her further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the claims for service 
connection for a chronic bowel syndrome and chronic urinary 
tract infections are not well grounded.  The Board finds that 
the veteran's claims for increased ratings for the 
disabilities in question are well grounded.

I.  The Claims for Service Connection for a Chronic
Bowel Syndrome and Chronic Urinary Tract Infections.

The veteran's service medical records reflect that she was 
seen on various occasions with gastrointestinal complaints.  
In July 1993, she complained of bloody stools.  A colonoscopy 
was performed in August 1993 and was normal.  The appellant 
was also seen during service on several occasions for urinary 
tract infections.

When the veteran was examined for separation from service in 
July 1995, she reported that she had or had had various 
conditions including stomach, liver and intestinal trouble, 
and frequent or painful urination.  On the medical 
examination report clinical evaluation of the genitourinary 
system and abdomen and viscera was reported to be normal.  

The veteran was afforded a VA examination in October 1996.  
She indicated that she had had constipation and hematochezia 
in 1991.  She had been placed on Metamucil and with 
regulation of her bowel movements the hematochezia had 
resolved.  It was indicated that she currently had a diet 
higher in fiber with fruits and vegetables and as long as she 
remained regular she did not have the hematochezia.  

It was also reported that during service the veteran had had 
frequent bladder infections, occurring more than once per 
year.  It was indicated that since her discharge she had 
consumed a considerable quantity of liquids and she had not 
been treated for a bladder infection since her release from 
active service.  She denied having any urinary hesitancy, 
frequency, dysuria, or hematuria at the current time.  The 
diagnoses included history of frequent urinary tract 
infections, resolved, and history of constipation, resolved 
with dietary changes.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, although 
the veteran was observed and treated during service for 
gastrointestinal problems and urinary tract infections, as 
noted previously, a gastrointestinal or urinary tract 
infection was not shown on the VA examination conducted in 
October 1996.  The veteran indicated that those conditions 
had resolved with dietary changes.  A gastrointestinal 
condition and urinary tract infection were diagnosed by 
history only.  The veteran has not submitted any medical 
evidence tending to establish that she currently has either 
of the claimed conditions.  Accordingly, since the veteran 
has submitted no medical evidence that would support her 
contentions, 

the Board concludes that she has not met the initial burden 
of presenting evidence of a well-grounded claim imposed by 38 
U.S.C.A. § 5107.  It follows that favorable action in 
connection with the veteran's appeal for service connection 
for a chronic bowel syndrome and chronic urinary tract 
infections is not in order.  The Board also views its 
discussion in this case as sufficient to inform the veteran 
of the elements necessary to complete her applications for a 
claim for service connection for a chronic bowel syndrome and 
chronic urinary tract infection.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).

II.  The Claims for Increased Ratings for a Low Back
Disability, Right Wrist Disability and a Psychiatric 
Disability,
Each Rated 10 Percent Disabling, and Headaches, Rated 
Noncompensable.

The veteran's service medical records reflect that she was 
seen in 1992 with complaints of low back pain.  A CT scan in 
September 1992 showed a bulging disc.  She was seen in April 
1995 for right wrist problems.  An X-ray study during that 
month did not reveal any fracture.  Her service records 
reflect that she was seen in 1993 and the diagnoses included 
depression.  She was given Prozac and Zoloft.  She was also 
seen with complaints of headaches in July 1993.  When the 
veteran was examined for separation from service she reported 
on a medical history form that she had or had had frequent or 
severe headaches, recurrent back pain, depression or 
excessive worry, and nervous trouble.

When the veteran was examined by the VA in October 1996 she 
reported that she had pain in the low back after one hour of 
sitting.  She also had occasional pain when she made a 
twisting movement or lifted the wrong way.  She stated that 
the pain was not continuous but was intermittent.

On examination she had a normal posture and there was a 
normal appearance of the lumbar spine.  There was a full 
range of motion of the lumbar spine and no paraspinous spasm.  
Straight leg raising test was negative.  There was no pain 
with range of motion testing.  The diagnosis was lumbar disc 
disease, intermittently symptomatic with mild functional 
impairment due to pain.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  
38 C.F.R. § Part 4, Code 5292.

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § Part 4, Code 5293.

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § Part 4, Code 5295.

In this case, as noted previously, when the veteran was 
examined by the VA in October 1996, there was a full range of 
motion of the lumbar spine and no paraspinous muscle spasm.  
The straight leg raising test was negative and there was no 
pain with range of motion testing.  The veteran did report 
that she had low back pain on an intermittent basis after 
sitting for one hour or making certain movements of her back.  
The evidence indicates that the veteran's low back condition 
is productive of no more than mild disability and as such 
would not warrant entitlement to an evaluation in excess of 
10 percent under any of the applicable rating schedule 
provisions pertaining to the low back. 

With regard to the veteran's claim for an increased rating 
for her right wrist disability, when she was examined by the 
VA in October 1996, she stated that she injured her right 
wrist in 1994 while lifting an object.  She felt something in 
the wrist "snap."  She was given physical therapy and a brace 
to wear.  She reported that she currently had a flareup of 
pain in the right wrist with weather changes or when she 
increased her activities.  She stated that it had occurred 
only 2 or 3 times after her discharge from the service.  The 
flareups usually lasted about two weeks.  

On examination, the right wrist had a normal size and 
appearance with a full range of motion and no joint effusion 
or tenderness.  A diagnosis was made of right wrist injury, 
intermittently symptomatic with mild functional impairment 
due to the pain.  

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. § Part 4, Code 5215.

A 30 percent evaluation is warranted for favorable ankylosis 
of the wrist of the major upper extremity.  38 C.F.R. § Part 
4, Code 5214.

In this case, as noted previously, when the veteran was 
examined by the VA in October 1996 the right wrist had a 
normal size and appearance and there was a full range of 
motion of the wrist with no joint effusion or tenderness.  
However, the veteran did report episodes of pain involving 
her wrist with weather changes or when she increased her 
activities.  Thus, she was awarded a 10 percent evaluation 
for the right wrist disability based on the complaints of 
pain.  A 10 percent evaluation is the maximum provided for a 
wrist disability under the provisions of Diagnostic Code 5215 
based on limitation of motion.  The veteran does not have 
ankylosis (bony fixation) of the wrist and an increased 
evaluation based on that condition under the provisions of 
Diagnostic Code 5214 would not be in order.  

The Board notes that ion or pain on movement of 
a joint under 38 C.F.R. § 4.45 when evaluating orthopedic 
disabilities.  As noted previously, the October 1996 VA 
examination did not reflect any current objective pathology 
involving the veteran's low back or right wrist and the 
examiner indicated that there was only mild functional 
impairment of the low back and right wrist due to pain.  
There was no indication of any functional loss due to 
weakness, fatigability or incoordination.  Thus, as indicated 
previously, the evidence in the Board's judgment does not 
establish entitlement to increased ratings for either the 
veteran's low back or right wrist disabilities.

With regard to the veteran's claim for an increased rating 
for her psychiatric disability, when she was afforded the VA 
psychiatric examination in October 1996 she reported that 
during service she had been given Norplant pellets and had 
begun to have mood swings as well as irregular periods and 
those were later removed.  She noted that during her 
pregnancy her mood improved; however, after the pregnancy she 
had more difficulties with mood swings.  She noted that she 
would be despondent and sometimes irritable prior to her 
premenstrual time but during the premenstrual time she would 
have more extensive feelings of depression, irritability, 
bloating, breast tenderness, etc.  It was indicated that her 
despondency and attitude had caused tension in her life and 
she indicated she would sometimes "lash out" to bosses as 
well as instructors.  However, she stated there was no reason 
for that type of behavior.

On mental status examination she had spontaneous speech and 
was willing to talk very openly about her situation.  She 
seemed perplexed about why she would have a variable mood.  
It was indicated that she had been on Prozac in the past that 
made things worse.  She noted that when she was on Zoloft she 
felt better.  However, she had run out of that medication at 
the current time.  She did not appear to be appreciably 
despondent at the current time but appeared somewhat anxious.  
There were no hallucinations or delusions.  Her judgment 
appeared to be good.  She was oriented in all three spheres.  
The impressions included depression and anxiety.  Her global 
assessment of functioning (GAF) scale was reported to be 60.  

A noncompensable evaluation is warranted for an anxiety 
neurosis when there are neurotic symptoms which may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  A 10 percent evaluation 
requires emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § Part 4, Code 9411, 
effective prior to November 1996.

A 10 percent evaluation is provided for generalized anxiety 
disorder when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is provided when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal) due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often); chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 38 C.F.R. 
Part 4, Code 9400, effective in November 1996.  

In this case, when the veteran was afforded the VA 
psychiatric examination in October 1996, she reported that 
her despondency and attitude had caused tension in her life 
and that she would sometimes "lash out" to bosses as well as 
instructors.  However, on the examination, she did not appear 
to be appreciably despondent although she appeared somewhat 
anxious.  Her speech was spontaneous and she was willing to 
talk very openly about her situation.  She had not had any 
hallucinations or delusions and her judgment appeared to be 
good.  She was oriented in all three spheres.  The findings 
on the October 1996 VA psychiatric examination report do not 
establish that the veteran's psychiatric condition has 
resulted in more than mild social and industrial impairment 
and as such would not warrant entitlement to an evaluation in 
excess of 10 percent under the rating schedule provisions for 
psychiatric conditions that were in effect either prior to or 
after November 1996.

During the October 1996 VA examination, the veteran reported 
that she had headaches that occurred daily, usually between 1 
and 3 p.m.  She usually took 

Tylenol or Advil for the pain.  It was indicated that the 
headaches did not incapacitate her and she continued to work 
and carry out her usual activities despite the pain.  It was 
reported that the headaches lasted several hours, usually 
until she went to bed at night, especially if she did not 
take medication.  She denied having any nausea, vomiting, 
neurological or visual symptomatology before or during her 
headache.  The neurological examination was essentially 
normal.  A diagnosis of headaches, consistent with tension 
type, was made.

A noncompensable evaluation is warranted for migraine with 
attacks less often than the frequency of attacks required for 
a 10 percent evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks occurring one in two 
months over the last several months.  38 C.F.R. § Part 4, 
Code 8100.

In this case, the veteran has reported that she has headaches 
occurring on a daily basis.  However, she has indicated that 
the headaches are not incapacitating and that she continues 
to work and carry out her usual activities despite the pain.  
She has reported that she usually takes Tylenol or Advil for 
the headaches.  Since the veteran's headaches have not 
resulted in any incapacitating episodes, the Board is unable 
to conclude that a compensable evaluation is warranted for 
the headaches under the provisions of Diagnostic Code 8100.

The veteran's claims for higher evaluations for the service-
connected low back disability, right wrist disability, 
psychiatric disability, and headaches, are original claims 
that were placed in appellate status by disagreement with the 
initial rating award rendered in the February 1997 rating 
decision.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation ?."  The distinction 
between an original rating and a claim for an increased 
rating may be important, however, in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement and whether VA 

has issued a Statement of the Case or Supplemental Statement 
of the Case.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In the current case, the original ratings were made effective 
from December 3, 1995, the day after the veteran's separation 
from service.  The evidence does not support "staged" 
ratings for the period of time from the effective date to the 
present as the only medical evidence of the severity of the 
service-connected disabilities during this time period is 
provided by the VA examination reports dated in October 1996.

In claims involving entitlement to an increased rating, the 
Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  There 
is no evidence that the veteran's service-connected low back 
disability, right wrist disability, psychiatric disability, 
or headaches have resulted in marked interference with 
employment or frequent hospitalizations.  The evidence does 
not show that any of these service-connected disabilities 
have interfered with her employment.  In particular, the 
October 1996 orthopedic examination report demonstrates that 
the veteran's headaches did not incapacitate her and she 
continued to work.  There is no evidence that the veteran has 
been hospitalized for any of these service-connected 
disabilities.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding any of the matters on appeal.  38 U.S.C. § 5107.



ORDER

The appeals for entitlement to service connection for a 
chronic bowel syndrome and chronic urinary tract infections 
are denied.  

Entitlement to increased evaluations for a low back 
disability, right wrist disability and a psychiatric 
disability, currently rated 10 percent disabling, and a 
(compensable) evaluation for headaches are denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals





 Department of Veterans Affairs

